

AMENDED AND RESTATED
TRANSITION SERVICES AGREEMENT

between
TRICADIA HOLDINGS, L.P.
AND

TIPTREE INC.
DATED AS OF FEBRUARY 15, 2019 AND EFFECTIVE AS OF JANUARY 1, 2019




 
 
 




--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
Page
ARTICLE I DEFINITIONS
1
 
Section 1.01. Certain Defined Terms
1
 
Section 1.02. Other Defined Terms
3
 
Section 1.03. Interpretation
3
ARTICLE II TRANSITION SERVICES
4
 
Section 2.01. Transition Services; Term
4
 
Section 2.02. Nature and Quality of Transition Services
5
 
Section 2.03. Policies and Procedures
5
 
Section 2.04. Cooperation and Information
6
 
Section 2.05. Intellectual Property and Software Licenses
6
 
Section 2.06. Insurance
7
 
Section 2.07. Business Continuity and Disaster Recovery
7
 
Section 2.08. Third-Party Service Providers
7
ARTICLE III COMPENSATION FOR SERVICES
8
 
Section 3.01. Fees and Actual Costs
8
 
Section 3.02. Third Party Charges
8
 
Section 3.03. Payments of Fees
8
 
Section 3.04. Invoices; Documentation
9
 
Section 3.05. Disputes
9
 
Section 3.06. Taxes
9
ARTICLE IV ACCESS AND SECURITY
10
 
Section 4.01. Security Level; Additional Security Measures
10
 
Section 4.02. Security Breaches
10
 
Section 4.03. Systems Security
10
 
Section 4.04. Information Security
11
 
Section 4.05. Records; Inspection and Audit Rights
11
ARTICLE V CONFIDENTIALITY
12
 
Section 5.01. Mutual Confidentiality
12
ARTICLE VI DISCLAIMER OF WARRANTIES; INDEMNIFICATION
13
 
Section 6.01. Disclaimer of Warranties
13
 
Section 6.02. Indemnification of Service Provider
13
 
Section 6.03. Indemnification of Service Recipient
13
 
Section 6.04. Procedure
14
 
Section 6.05. Insurance
15





 
 
 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
Page


ARTICLE VII TERM AND TERMINATION
16
 
Section 7.01. Effective Date and Final Term
16
 
Section 7.02. Termination
16
 
Section 7.03. Survival
16
ARTICLE VIII GENERAL PROVISIONS
16
 
Section 8.01. Amendment; Waiver
16
 
Section 8.02. Expenses; Payments
17
 
Section 8.03. Notices
17
 
Section 8.04. Severability
17
 
Section 8.05. Entire Agreement; Assignment
17
 
Section 8.06. Binding Effect
18
 
Section 8.07. No Third-Party Beneficiaries
18
 
Section 8.08. Governing Law
18
 
Section 8.09. Consent to Jurisdiction
18
 
Section 8.10. Waiver of Jury Trial
18
 
Section 8.11. Counterparts
19
 
Section 8.12. Further Assurances
19
 
Section 8.13. Relationship of the Parties
19
Appendix A - Form of Transition Service Schedule
 





 
ii
 

    

--------------------------------------------------------------------------------






AMENDED AND RESTATED TRANSITION SERVICES AGREEMENT
This AMENDED AND RESTATED TRANSITION SERVICES AGREEMENT, dated as of February
15, 2019 and effective as of January 1, 2019 (the “Effective Date”), is by and
among Tricadia Holdings, L.P., a Delaware limited partnership (“Tricadia”),
Tiptree Inc. a Maryland corporation (“Tiptree”) as successor in interest to
Tiptree Financial Partners, L.P. and, solely with respect to amending and
restating the Original TSA (defined below), Tiptree Asset Management Company,
LLC, a Delaware limited liability company (“TAMCO”).
W I T N E S S E T H:
WHEREAS, Tricadia, Tiptree and TAMCO are parties to that certain Transition
Services Agreement, dated June 30, 2012 (the “Original TSA”) and such parties
hereby desire to amend and restate the Original TSA in accordance with the
provisions and subject to the terms and conditions of this TSA, as amended and
restated herein (the “TSA”).
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this TSA and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, TAMCO, Tiptree and
Tricadia hereby agree to amend and restate the Original TSA as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01.     Certain Defined Terms. As used in this TSA, the following
terms shall have the following meanings:
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person (for this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership of securities
or partnership or other ownership interests, by contract or otherwise). For
purposes of this Agreement, Tiptree and the entities controlled by it, on the
one hand, and Tricadia and the entities controlled by it, on the other hand,
will be deemed to not be Affiliates, unless otherwise indicated by the context.
“Applicable Law” means, for any Person at any time of determination, any United
States Federal, state or local or foreign constitution, statute, law (including
the common law and equity), ordinance, rule, regulation or administrative
interpretation (including of any Governmental Entity or Self-Regulatory
Organization) or any judgment, decree, order, policy, guideline, notice,
communication or other requirement, governmental permit, license, certificate of
authority, writ, injunction, award, or approval (including of any Governmental
Entity or Self-Regulatory Organization) to which such Person or any of its
properties is subject at such time.


 
1
 

--------------------------------------------------------------------------------





“Business” means, with respect to any Person, the businesses conducted by such
Person as of the date hereof.
“BCDR Plan” shall mean the written document which records a party’s logistical
plan for the recovery and restoration of partially or completely interrupted
critical functions within a predetermined time following a disaster or extended
disruption.
“Change of Control” means with respect to any Party (i) the acquisition by any
Persons or group of Persons (other than an Affiliate on the date hereof) of a
majority of the issued and outstanding equity interests (whether as a result of
an issuance or sale); (ii) a merger, consolidation, recapitalization or
reorganization or into a Person that is not an Affiliate on the date hereof; or
(iii) the persons who were directors of on the date hereof (the “Incumbent
Directors”) shall cease to constitute at least a majority of the Board or a
majority of the board of directors of any successor; provided, that, any
director who was not a director as of the date hereof shall be deemed to be an
Incumbent Director if such director was elected to the Board by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually or by prior operation
of this provision, unless such election, recommendation or approval was the
result of an actual or threatened election contest of the type contemplated by
Regulation 14a-11 promulgated under the Exchange Act or any successor provision.
“Effective Date” has the meaning as used in the preamble.
“Expenses” means, with respect to any Person, all fees, costs and expenses
incurred in connection with such Person’s activities.
“Governmental Entity” means any United States Federal, state, local or foreign
governmental or quasi-governmental regulatory authority, instrumentality,
administrative agency, commission, authority or association, court, court
commission, arbitral tribunal or other governmental or quasi-governmental
entity.
“Intellectual Property” means all patents, inventions, copyrights, software,
trademarks, .service marks, domain names, trade dress, trade secrets and all
other intellectual property rights of any kind or nature.
“Person” shall be broadly interpreted to include any individual, corporation,
company, partnership, limited liability company, trust or other group or entity
(including any court, government or agency, commission, board or authority
thereof, federal, state or local, domestic, foreign or multinational).
“Representative” of a Person means the directors, officers, employees, advisors,
agents, consultants, accountants, investment bankers, attorneys or other
representatives of such Person and of such Person's Affiliates.
“Self-Regulatory Organization” has the same meaning as that term is defined in
Section 3(a)(26) of the Securities Exchange Act of 1934, as amended from time to
time.


 
2
 

--------------------------------------------------------------------------------





“Third Party Materials” shall mean all Intellectual Property owned by a Person
other than Service Provider or its Affiliates prior to the Effective Date,
including all modifications and amendments thereto as of any date.
“Transition Service” means each service provided under this TSA and described in
a Transition Service Schedule.
“Transition Service Schedule” means each of the completed and signed schedules
to this TSA in the form attached hereto as Appendix A.
“TSA” means this Amended and Restated Transition Services Agreement.
SECTION 1.02.     Other Defined Terms.
The following terms have the meanings defined for such terms in the Sections set
forth below:
Term
Section
Disclosing Party
5.01
Final Term
7.01
Historical Records
4.05(a)
Incumbent Directors
1.01
Indemnified Party
6.04
Indemnifying Party
6.04
Losses
6.02
Omitted Service
2.01(f)
Receiving Party
5.01
Records
4.05(a)
Sales Taxes
3.06
Security Regulations
4.03(a)
Service Provider
2.01
Service Provider Indemnified Party
6.03
Service Provider Policy
2.03(a)
Service Recipient
2.01
Service Recipient Indemnified Party
6.02
Service Recipient Policy
2.03(b)
Service Records
4.05(a)
Systems
4.03(a)
TAMCO
Preamble
Term
2.01(b)
Third Party Claim
6.04(a)
Tiptree
Preamble
Transition Services Fee(s)
3.01(a)
Tricadia
Preamble



 
3
 

--------------------------------------------------------------------------------







SECTION 1.03.     Interpretation. Reference to this TSA refers to this Amended
and Restated Transition Services Agreement. When reference is made in this TSA
to an Article, a Section, Exhibit or Schedule, such reference shall be to an
Article of, a Section of, or an Exhibit or Schedule to, this TSA unless
otherwise indicated. When reference is made to any agreement (including this
TSA), contract, statute (or section thereof) or regulation (or section thereof),
such reference shall be to such agreement (including this TSA), contract,
statute (or section thereof) or regulation (or section thereof) as amended,
modified, supplemented or replaced from time to time including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and references to all attachments
thereto and instruments incorporated therein. Whenever the words “include”,
“includes” or “including” are used in this TSA, they shall be deemed to be
followed by the words “without limitation.” The words “hereof,” “herein,”
“hereby” and “hereunder” and words of similar import when used in this TSA shall
refer to this TSA as a whole and not to any particular provision of this TSA.
The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. All pronouns and variations thereof
will be deemed to refer to the feminine, masculine or neuter, singular or
plural, as the identity of the Person referred to may require. All terms defined
in this TSA shall have the defined meanings when used in any document made or
delivered pursuant hereto unless otherwise defined therein. The table of
contents and headings contained in this TSA are for reference purposes only and
shall not affect in any way the meaning or interpretation of this TSA. It is the
intention of the parties that every covenant, term and provision of this TSA
shall be construed simply according to its fair meaning and not strictly for or
against any party, it being understood and agreed that this TSA is the product
of negotiation by the parties having the assistance of counsel and other
advisors, and, therefore, the parties waive, to the fullest extent permitted by
Applicable Law, the benefit of any Applicable Law requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted. In the event of any conflict or alleged conflict between any Transition
Service Schedule, on the one hand, and this TSA, on the other hand, the terms
and conditions of this TSA shall prevail.
ARTICLE II

TRANSITION SERVICES
SECTION 2.01.     Transition Services; Term.
(a)    As requested, Tricadia and Tiptree (each a “Party” and together, the
“Parties”) shall provide, or shall cause its respective Affiliates or
third-party service providers to provide, the Transition Services (each such
Party providing a Transition Service being referred to herein as a “Service
Provider”) to the other Party or its Affiliates (each such Party, including
their respective Affiliates who actually receive a Transition Service, being
referred to herein as a “Service Recipient”) upon the terms and subject to the
conditions set forth herein and on the


 
4
 

--------------------------------------------------------------------------------





Transition Services Schedules. A detailed description of each Transition Service
is set forth in the relevant Transition Service Schedule.
(b)    Service Provider shall, or shall cause its Affiliates or third-party
service providers to, provide, and each Service Recipient shall receive, each
Transition Service for such period as is specified for such Transition Service
in the relevant Transition Service Schedule (each such period, a “Term”). The
Term for each Transition Service may be extended by mutual agreement of the
Parties, to be reflected by amendment to the relevant Transition Service
Schedule.
(c)    In the event that either Party internally restructures, reorganizes or
transfers a Service Recipient to an Affiliate or a third party which, following
such transaction, is an Affiliate, Service Provider shall continue to provide,
or cause the provision of, the Transition Services to each Service Recipient to
the extent provided prior to such restructuring, reorganization or transfer, but
only insofar as each Service Recipient continues to conduct its business.
(d)    Except as otherwise provided herein, Service Provider shall not, and
shall cause its Affiliates not to (without Service Recipient’s prior written
consent), cease providing or suspend the provision of any Transition Service
during the Term for such Transition Service, including during the period of any
good faith dispute between the parties.
SECTION 2.02.     Nature and Quality of Transition Services. Service Provider
shall cause its Affiliates to, and shall use its reasonable best efforts to
cause third-party service providers to, provide the Transition Services in a
timely and workmanlike manner consistent with past practice; provided, that
Service Provider shall not be liable under this TSA (i) for failing to provide
or make available a Transition Service as set forth herein if such failure was
the result of personnel of Service Provider performing or failing to perform
such Transition Service in accordance with instructions relating to such
Transition Service provided by the Service Recipient or (ii) for any action
taken, or omission to act, by a representative of Service Recipient or any of
their respective Affiliates. Other than as expressly agreed on the applicable
Transition Service Schedule, any determination as to which of Service Provider
or its Affiliates shall provide a Transition Service, as well as which
employee(s) shall provide such Transition Service, shall be made by the Service
Provider in its sole discretion. Service Provider will use its reasonable best
efforts to ensure that each Transition Service is performed by its personnel, or
the personnel of its Affiliates, to the extent that such Transition Service was
performed by Service Provider personnel, or the personnel of Service Provider’s
Affiliates, prior to the Effective Date. Service Provider shall, or shall cause
its Affiliates and use reasonable best efforts to cause third-party service
providers to, provide the Transition Services in the same manner, scope, nature,
frequency, functionality and quality (including the level of care exercised in
the performance) as the manner in which such Transition Services were provided
to the Service Recipient immediately prior to the Effective Date, except as
otherwise provided in the applicable Transition Service Schedule and except for
such variations in manner, scope, nature, frequency or functionality as are
reasonably warranted in the context of changes to the business of Service
Recipient and its Affiliates after the Effective Date. The Transition Services
shall be


 
5
 

--------------------------------------------------------------------------------





used by the Service Recipient for substantially the same purposes and in
substantially the same manner (including as to volume, amount, level or
frequency, as applicable) as the Transition Services were used immediately prior
to the date hereof. In addition to any other rights or remedies to which Service
Recipient may be entitled, if Service Provider fails to provide, or to cause to
be provided, any Transition Service in accordance with the terms of this TSA,
Service Provider shall, as promptly as reasonably practical, correct in all
material respects such error or defect or re-perform in all material respects
such Transition Service at the request of Service Recipient (and at the expense
of Service Provider).
SECTION 2.03.     Policies and Procedures. Each Transition Service will be
provided by a Service Provider in accordance with such Service Provider’s
policies and procedures in effect on the date hereof, as may be amended from
time to time, and with those policies and procedures established by other
Persons that are applicable to such Service Provider and/or the premises where
such Transition Service is performed (each a “Service Provider Policy”);
provided, however, that a copy of each Service Provider Policy, to the extent
written, shall be provided to Service Recipient; provided further, however, that
in no event shall any Service Provider Policy modify or alter any Transition
Service in a manner that would be inconsistent with the obligations of the
Service Provider set forth in Section 2.02. If the Service Recipient acts in a
manner that is inconsistent with a Service Provider Policy applicable to it, the
Service Provider shall so inform the Service Recipient and the Service Recipient
shall then conform to the requirements of such Service Provider Policy to the
extent commercially reasonable.
SECTION 2.04.     Cooperation and Information.
(a)    During the Term, the Service Recipient shall provide the Service Provider
with all information available to the Service Recipient and reasonably requested
by the Service Provider as necessary or desirable for the performance of the
relevant Transition Services. Service Provider shall not be deemed to be in
breach of its obligation to provide, or cause the provision of, any Transition
Service to the extent that the Service Recipient has not provided information
that is reasonably necessary for the performance of such Transition Service.
Service Recipient shall provide to the Service Provider reasonable access to the
Service Recipient’s premises to the extent reasonably necessary for the purpose
of providing the Transition Services.
(b)    Service Provider shall, and shall cause its Affiliates and use reasonable
best efforts to cause third-party service providers to, (i) reasonably cooperate
with each Service Recipient in all matters relating to the provision of the
Transition Services and (ii) not engage in any willful or intentional
misconduct, gross negligence, common law fraud or otherwise willfully or
intentionally violate any Applicable Law in connection with the provisions of a
Transition Service. Such cooperation shall include (1) the execution and
delivery of such further instruments or documents as may be reasonably requested
by Service Recipient to enable the full performance of the Transition Services
provided hereunder and (2) notifying Service Recipient in advance of any changes
to Service Provider’s operating environment or personnel (including changes with
respect to employee status) to the extent material to the provision of services


 
6
 

--------------------------------------------------------------------------------





hereunder and working with the applicable Service Recipient to minimize the
effect of such changes.
SECTION 2.05.     Intellectual Property and Software Licenses.
(a)    If the receipt or provision of any Transition Service hereunder requires
the use by Service Provider, one of its Affiliates or any third-party service
provider of the Intellectual Property, technology or data of Service Recipient
or one of its Affiliates, or vice versa, then the Party that needs to use such
Intellectual Property, technology or data shall have the nonexclusive,
irrevocable (except as provided in this Section 2.05), royalty-free,
non-sublicensable (except as and to the extent required for the provision or
receipt of such Transition Service) right and license to use such Intellectual
Property, technology or data during the Term for the sole purpose of, and only
to the extent necessary for, the receipt or provision of such Transition Service
hereunder.
(b)    Upon the expiration of the Term, or the earlier termination of any
Transition Service in accordance with Section 7.02, (i) the license to the
relevant Intellectual Property granted under this Section 2.05 will terminate,
and (ii) Service Recipient and/or Service Provider shall (1) cease all use of
the Intellectual Property licensed under this Section 2.05 and (2) subject to
Applicable Law and the requirements of any Governmental Entity, return all
confidential or proprietary information exchanged in connection with such
license, or certify the destruction of the same. Notwithstanding anything to the
contrary herein, the Parties acknowledge and agree that, subject to the
confidentiality obligations set forth in Article V, any information in
non-tangible form that is retained in the memories of any persons employed by a
Party as of the termination of any Transition Service, or this Agreement, as the
case may be, may be used by such Party and its Affiliates on a non-exclusive
basis solely in connection with their respective businesses.
(c)    Except as set forth in this Section 2.05, each Party grants no rights to
its Intellectual Property to the other Party; provided, however, that all data
created in connection with the provision of a Transition Service and on behalf
of the Service Recipient shall be owned by the Service Recipient and shall
constitute its confidential information.
(d)    If a Service Provider and a Service Recipient collaborate to create any
Intellectual Property (i) that is derived from or based upon a Party’s
Intellectual Property, such Intellectual Property shall be owned by the Party
upon whose Intellectual Property it is based and the other Party hereby agrees
to assign and hereby assigns any rights, title or interests that it may have
therein to such Party, and (ii) that is not derived from or based upon a Party’s
Intellectual Property, the Parties shall agree in writing (before such creation
to the extent feasible) which Party shall own such Intellectual Property, and
the other Party’s rights therein.
(e)    Each Party shall cause their respective Affiliates and third-party
service providers to comply with their respective obligations under all
applicable data protection and privacy laws.


 
7
 

--------------------------------------------------------------------------------





SECTION 2.06.     Insurance. With respect to the provision of Transition
Services under this TSA, Service Provider shall maintain such insurance coverage
and in such amounts covering itself and its Affiliates as is commercially
reasonable. Upon the reasonable request of Service Recipient, Service Provider
shall provide Service Recipient with such information as it shall reasonably
request relating to any insurance coverage relevant to a Transition Service
provided under this TSA.
SECTION 2.07.     Business Continuity and Disaster Recovery. Service Provider
will at all times throughout the Term have in place a BCDR Plan that is at least
as comprehensive in scope and detail as the BCDR Plan of Service Provider in
effect on the date hereof. In the event that Service Provider invokes its BCDR
Plan, it will notify Service Recipient as soon as reasonably practicable
following such invocation and will maintain communication with Service
Recipient.
SECTION 2.08.     Third-Party Service Providers. Service Provider shall, or
shall cause its Affiliates to, use its reasonable best efforts to (i) obtain any
necessary consent from any third-party service provider in order to provide any
Transition Service or (ii) if any such consent is not obtained, provide
acceptable alternative arrangements to provide such Transition Service
sufficient for the purposes of Service Recipient. Where Transition Services are
provided by Service Provider or its Affiliates, through third-party service
providers or through the use of Third Party Materials, Service Provider shall,
or shall cause its Affiliates to, (i) use its reasonable best efforts to ensure
that the applicable third-party service provider complies with its obligations
under its agreement with Service Provider or its Affiliate, (ii) enforce the
terms of its agreement with the applicable third-party service provider as
necessary and in accordance with Service Recipient’s reasonable instructions to
enable Service Recipient to receive the benefit of any rights contained therein
and (iii) comply with any obligations placed on Service Provider or its
Affiliates pursuant to such agreement.
ARTICLE III

COMPENSATION FOR SERVICES
SECTION 3.01.     Fees and Actual Costs. As compensation for each Transition
Service to be provided to Service Recipient pursuant hereto, Service Recipient
shall pay Service Provider an amount calculated as specified on each applicable
Transition Service Schedule and as approved by the Audit Committee of the Board
of Directors of Tiptree, as such amount may be adjusted pursuant thereto, and
such amount shall be on terms and conditions that the Parties believe are no
less favorable to Service Recipient or Service Provider than would be obtained
in a similar transaction with an unrelated party under the same or similar
circumstances (each such amount, a “Transition Service Fee” and collectively,
the “Transition Service Fees”).
SECTION 3.02.     Third Party Charges. Service Recipient shall be responsible
for, and shall pay or reimburse Service Provider for, any actual third party
costs, fees, levies or charges that a Service Provider may incur in connection
with the provision of the relevant Transition Service (without duplication of
any fees set forth on a Transition Service Schedule and taking into account any
applicable discounts or rebates available to the Service Provider),


 
8
 

--------------------------------------------------------------------------------





including charges from vendors, suppliers, carriers and contractors, without (a)
any markup or administrative fees or expenses of the Service Provider or (b) any
profit component for the Service Provider.
SECTION 3.03.     Payments of Fees. Any payments pursuant to this TSA shall be
made as soon as reasonably practicable, but in any event no later than fifteen
(15) calendar days after the date of receipt by Service Recipient of an invoice
from Service Provider. To the extent the Parties are providing Transition
Services to one another, the Parties may net their respective invoices and pay
the difference. For the avoidance of doubt, (i) if any part of the Transition
Services is provided by an Affiliate or third-party service provider of Service
Provider, the charges payable in respect of such Transition Services shall be
invoiced by Service Provider to Service Recipient and payable by Service
Recipient to Service Provider and (ii) Service Recipient shall not receive any
invoices directly from, or be obligated to pay any fees or charges directly to,
any Affiliate or third-party service provider of Service Provider.
SECTION 3.04.     Invoices; Documentation. Service Provider shall invoice
Service Recipient promptly after the end of each calendar quarter for all
charges for all Transition Services provided to Service Recipient and its
Affiliates in the preceding calendar quarter pursuant to this TSA. From time to
time on written request by Service Recipient in respect of a Transition Service,
Service Provider shall provide to Service Recipient such information in Service
Provider’s possession with respect to such invoices as Service Recipient may
reasonably request for the purpose of supporting the fees represented by such
invoices and Service Provider shall make its personnel available to answer such
questions as Service Recipient may reasonably ask for such purpose.
SECTION 3.05.     Disputes. Service Recipient may dispute any or all charges for
sixty (60) days after the receipt of the applicable invoice for the applicable
Transition Service. If Service Recipient disputes any charges, Service Recipient
and Service Provider shall work together in good faith to resolve such dispute
during the thirty (30) day period after Service Recipient provides Service
Provider with notice of such dispute and then in accordance with Sections 8.09
and 8.10. If the resolution of such a dispute is that one Party owes an amount
of money to the other Party, the Parties shall mutually agree to either have (i)
such amount be due and payable immediately upon resolution or (ii) if
applicable, deduct the amount owed from the next invoice; provided, that if no
further invoices are due, the Party with the outstanding balance shall pay such
amount to the other Party immediately upon resolution of the dispute. A failure
by one Party to dispute a charge within sixty (60) days after receipt of an
invoice shall not waive such Party’s inspection and audit rights under Section
4.05. The existence of a dispute shall not excuse either Party from any other
obligation under this TSA, including Service Provider’s obligations to continue
to provide, or cause to be provided, the Transition Services obligated by
Service Provider hereunder.
SECTION 3.06.     Taxes. The fees and charges payable by Service Recipient under
this TSA and set forth on the Transition Service Schedules shall be exclusive of
any taxes which may be imposed by any Governmental Entity in connection with the
purchase or delivery of the Transition Services (“Sales Taxes”). Any such Sales
Taxes shall be separately stated on the


 
9
 

--------------------------------------------------------------------------------





relevant invoice to Service Recipient. All taxable goods and services for which
Service Recipient is compensating or reimbursing Service Provider hereunder
shall be set out separately from non-taxable goods and services, if practicable.
Service Recipient shall be responsible for any such Sales Taxes and shall either
(i) remit such Sales Taxes to Service Provider (and Service Provider shall remit
such amounts to the applicable Governmental Entity) or (ii) provide Service
Provider with a certificate or other acceptable proof evidencing an exemption
from liability for such Sales Taxes. In the event Service Provider fails timely
to invoice Sales Taxes on taxable goods or services covered by this TSA, Service
Provider shall notify Service Recipient in a timely manner and Service Recipient
shall remit such Sales Taxes to Service Provider; provided, however, that,
notwithstanding the definition of “Sales Taxes” as used herein, Service
Recipient shall not be responsible for the payment of any additions to such
Sales Taxes, including penalties and interest imposed due to a failure by
Service Provider to remit or cause to be remitted such Sales Taxes in a timely
manner to the appropriate Governmental Entity.
ARTICLE IV
ACCESS AND SECURITY
SECTION 4.01.     Security Level; Additional Security Measures. Service Provider
shall, and shall cause its Affiliates to, use reasonable best efforts to cause
any third-party service provider to, maintain their current level of physical
and electronic security during the Term (including data security and data
privacy).
SECTION 4.02.     Security Breaches. In the event of a security breach that
relates to the Transition Services, Service Provider shall, shall cause its
Affiliates to and shall use reasonable best efforts to cause any third-party
service provider to, cooperate with Service Recipient regarding the timing and
manner of (i) any notification to clients, customers, potential customers,
employees and/or agents of Service Recipient concerning a breach or potential
breach of security and (ii) disclosures to appropriate Governmental Entities.
SECTION 4.03.     Systems Security.
(a)    If any Service Provider, or its personnel, will be given access to any
Service Recipient’s computer systems or software (“Systems”) in connection with
the performance of the Transition Services, Service Provider shall, shall cause
its Affiliates to and shall use reasonable best efforts to cause any third-party
service provider to comply with all of such Service Recipient’s written system
security policies, procedures and requirements (as amended from time to time,
the “Security Regulations”), and will not tamper with, compromise or circumvent
any security or audit measures employed by such Service Recipient.
(b)    Service Provider shall, and shall cause its Affiliates and third-party
service providers to, use its reasonable commercial efforts (i) to ensure that
only those of its personnel who are specifically authorized to have access to
the Systems of a Service Recipient gain such access and use such access only to
the extent needed to provide a Transition Service, and (ii) to prevent
unauthorized access, use, destruction, alteration or loss of information
contained therein.


 
10
 

--------------------------------------------------------------------------------





Service Provider will notify Service Recipient immediately upon becoming aware
of any violations by any of its personnel of this Section 4.03(b).
(c)    Service Recipient shall have the right to deny the personnel of Service
Provider access to its Systems, after prior written notice, in the event the
Service Recipient reasonably believes that such personnel pose a security
concern.
(d)    All user identification numbers and passwords of Service Recipient
disclosed to Service Provider, and any information obtained from the use of the
Systems, shall be deemed confidential information of Service Recipient subject
to Section 5.01.
(e)    Service Provider will, will cause its Affiliates to and will use
reasonable best efforts to cause any third-party service provider to, cooperate
with Service Recipient in investigating any apparent unauthorized access of
Service Recipient’s Systems or any apparent unauthorized release by Service
Provider, its Affiliates or their respective third-party service providers of
information of Service Recipient or its Affiliates that is deemed to be
confidential under Section 5.01. If Service Provider has revoked access to its
own systems to any of its personnel that also have access to Service Recipient’s
Systems then it will immediately revoke the access of such personnel to Service
Recipient’s Systems.
SECTION 4.04.     Information Security. Service Provider shall, and shall cause
its Affiliates and third-party service providers to, provide information, data
back-up procedures, and information security commensurate with that applicable
to its own confidential information to ensure that any confidential information
running through its Systems provided by or for a Service Recipient is not lost,
stolen, modified, disclosed to or accessed by any other party (other than those
permitted parties under Article IV of this TSA) without the Service Recipient’s
prior written approval. Service Provider will promptly notify Service Recipient
upon becoming aware of (i) any unauthorized possession or use, or knowledge of
an attempt thereof, of the data-processing files, transmission messages, or
other confidential information of a Service Recipient by any person or entity t,
(ii) the effect of such, and (iii) the corrective action taken in response
thereto.
SECTION 4.05.     Records; Inspection and Audit Rights.
(a)    As required by Applicable Law, Service Provider shall maintain in an
appropriate facility and format all existing data and records relating to the
Businesses of Service Recipient and its Affiliates in whatever form in its
possession, including copies and back-up versions thereof (the “Historical
Records”), for such periods required by Applicable Law. During the Term and for
five years thereafter, Service Provider agrees to maintain accurate records
arising from or related to any Transition Service provided hereunder, including
emails, data and documents, accounting records and documentation produced in
connection with the provision of any Transition Service and including copies and
back-up versions thereof (the “Service Records”, and together with the
Historical Records, the “Records”); provided, that Service Provider shall
maintain the Service Records for any longer duration required by Applicable Law
and of which Service Provider has reasonable prior notice.


 
11
 

--------------------------------------------------------------------------------





(b)    Upon reasonable written notice from Service Recipient, Service Provider
shall make available to Service Recipient, its Affiliates, or its
Representatives (at Service Recipient’s sole expense) reasonable access to, or,
at Service Provider’s option and expense (unless requested by Service Recipient,
in which case at Service Recipient’s sole expense), copies of, the Records
during regular business hours. Such Records shall include documents relating to
the amounts charged by Service Provider, its Affiliates and third-party service
providers and Service Recipient shall have the right (at Service Recipient’s
sole expense) to review and audit such records to verify such amounts.
(c)    Service Provider shall permit the auditors (including Governmental
Entities and Self-Regulatory Organizations) of Service Recipient and any of its
Affiliates charged with evaluating Service Recipient’s or any of its Affiliates’
compliance with Applicable Law reasonable access to Service Provider’s relevant
documentation, facilities and personnel, as applicable, at Service Recipient’s
sole expense, for purposes of auditing such Transition Services for compliance
with Applicable Law.
(d)    In the event that an audit under this Section 4.05 identifies any
noncompliance with Applicable Law, Service Provider shall remedy such
noncompliance in a commercially reasonable time and manner.
ARTICLE V
CONFIDENTIALITY
SECTION 5.01.     Mutual Confidentiality. All confidential information relating
to a Party, any of its Affiliates or third-party service providers or their
respective Representatives (collectively, “Disclosing Party”) which is provided
or conveyed to the other Party, any of its Affiliates or third-party service
providers or their respective Representatives (collectively, “Receiving Party”)
in connection with the provision of any Transition Service pursuant to this TSA,
including any technical, trade secret or other proprietary information of
Disclosing Party, together with any reports, analyses, compilations, memoranda,
notes and any other writings prepared by Disclosing Party that contain, reflect
or are based upon such confidential information relating to Disclosing Party,
shall be and continue to be kept confidential by Receiving Party (except (i)
pursuant to the order or demand of any Governmental Entity or Self-Regulatory
Organization, as required in any litigation or other proceeding, or as otherwise
required by Applicable Law or administrative process (in which case, to the
extent feasible, Receiving Party shall provide Disclosing Party with prompt
notice thereof and cooperate with Disclosing Party so that Disclosing Party may
seek a protective order or other appropriate remedy, and Receiving Party shall
disclose only that information which in its reasonable judgment it is required
to disclose), (ii) for information that is or becomes generally available to the
public other than as a result of a breach of this Section 5.01 and (iii) to the
extent that such information is or has become known to Receiving Party on a
non-confidential basis from a source who is not breaching any contractual, legal
or fiduciary obligation by making such disclosure), and Receiving Party shall
not use the information described in this Section 5.01 for any purpose except
(1) as required to provide Transition Services hereunder, (2) for financial or
Tax reporting or (3) as required by Applicable Law or any rule or regulation of
any


 
12
 

--------------------------------------------------------------------------------





Governmental Entity or Self-Regulatory Organization. Notwithstanding anything to
the contrary herein, the tax treatment of the transactions contemplated by this
TSA shall not be treated as confidential.
ARTICLE VI

DISCLAIMER OF WARRANTIES; INDEMNIFICATION
SECTION 6.01.     Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN
THIS TSA, SERVICE PROVIDER MAKES NO WARRANTY, EXPRESS OR IMPLIED, AND HEREBY
DISCLAIMS ANY WARRANTIES OF ANY KIND WITH RESPECT TO THE NATURE OR QUALITY OF
THE TRANSITION SERVICES TO BE PROVIDED BY SERVICE PROVIDER OR THE RESULTS THAT
WILL BE OBTAINED BY USING OR APPLYING SUCH TRANSITION SERVICES, INCLUDING ANY
WARRANTY OR CONDITION OF NONINFRINGEMENT, MERCHANTABILITY, ACCURACY,
SATISFACTORY QUALITY, OR FITNESS FOR ANY PARTICULAR PURPOSE.
SECTION 6.02.     Indemnification of Service Provider. Subject to the terms of
this Article VI, Service Recipient shall indemnify, defend and hold harmless
Service Provider and its Affiliates and their respective Representatives (each a
“Service Provider Indemnified Party”) from and against all losses, claims,
damages, costs, liabilities, penalties, fines or expenses (including
out-of-pocket expenses and reasonable fees and expenses of counsel incurred in
investigating or defending a claim or in asserting any of their rights under
this TSA) (collectively, “Losses”) incurred by any Service Provider Indemnified
Party that result from any breach by Service Recipient of its covenants,
agreements and undertakings in this TSA.
SECTION 6.03.     Indemnification of Service Recipient. Subject to the terms of
this Article VI, Service Provider shall indemnify, defend and hold harmless
Service Recipient and its Affiliates and their respective Representatives (each
a “Service Recipient Indemnified Party”) from and against all Losses incurred by
any Service Recipient Indemnified Party that result from (i) any breach by
Service Provider of its covenants, agreements and undertakings in this TSA, (ii)
the infringement or misappropriation by Service Provider or one of its
Affiliates in providing Transition Services, or in materials provided by Service
Provider or one of its Affiliates, under this TSA of a third party’s patents,
copyrights, trademarks, trade secrets or other Intellectual Property rights and
(iii) any gross negligence, willful or intentional misconduct (including any
failure to provide Transition Services in knowing breach of this TSA, other than
as directed by Service Recipient or any of its Affiliates or any or their
respective Representatives) or a dishonest, fraudulent or criminal act or
omission by Service Provider or any of its Affiliates or third-party service
providers or any of their respective Representatives in connection with the
provision of Transition Services hereunder; provided, however, that, with
respect to a claim for indemnification resulting from any gross negligence,
willful or intentional misconduct (including any failure to provide Transition
Services in knowing breach of this TSA) or a dishonest, fraudulent or criminal
act or omission by a third-party service provider or any of its Representatives,
Service Provider shall be (i) liable to indemnify a Service Recipient
Indemnified Party only to the extent that Service Provider is indemnified by, or
otherwise


 
13
 

--------------------------------------------------------------------------------





recovers from, such third-party service provider in connection with the act or
omission giving rise to such claim and (ii) obligated to pursue any and all
commercially reasonable remedies, contractual or otherwise, it may have against
such third-party service provider in connection with the act or omission giving
rise to such claim.
SECTION 6.04.     Procedure. In connection with any claim for indemnification
under this Article VI, the party seeking indemnification (the “Indemnified
Party”) and the party liable for such indemnification (the “Indemnifying Party”)
shall follow the indemnification procedures set forth in Sections 6.04(a) – (d)
below:
(a)    The Indemnified Party shall promptly notify the Indemnifying Party in
writing of any claim in respect of which indemnity may be sought under this
Article VI, including any pending or threatened claim or demand by a third party
that the Indemnified Party has determined has given or could reasonably be
expected to give rise to a right of indemnification under this Agreement (each,
a “Third Party Claim”), describing in reasonable detail the facts and
circumstances with respect to the subject matter of such claim or demand;
provided, however, that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Article VI except to
the extent that the Indemnifying Party is materially prejudiced by such failure.
(b)    Upon receipt of a notice of a claim for indemnity from an Indemnified
Party pursuant to Section 6.04(a) in respect of a Third Party Claim, the
Indemnifying Party may, by notice to the Indemnified Party delivered promptly
following the receipt of notice of such Third Party Claim, assume the defense
and control of any Third Party Claim, with its own counsel and at its own
expense, so long as (i) the Indemnifying Party gives written notice to the
Indemnified Party within fifteen (15) days after the Indemnified Party has given
notice of the Third Party Claim that, to the extent it is determined in
accordance with the provisions of this Article VI that the Indemnifying Party is
responsible for such Losses, the Indemnifying Party will indemnify the
Indemnified Party from and against the entirety of any and all Losses the
Indemnified Party may suffer, subject to the limitations contained in this
Article VI, resulting from, arising out of, or relating to the Third Party
Claim; (ii) the Indemnifying Party provides the Indemnified Party with evidence
reasonably acceptable to the Indemnified Party that the Indemnifying Party will
have adequate financial resources to defend against the Third Party Claim and
fulfill its indemnification obligations hereunder; (iii) the Third Party Claim
involves only money damages and does not seek an injunction or other equitable
relief against the Indemnified Party; (iv) the Indemnified Party has not been
advised by counsel in writing that an actual or potential conflict exists
between the Indemnified Party and the Indemnifying Party in connection with the
defense of the Third Party Claim; and (v) the Third Party Claim does not relate
to or otherwise arise in connection with any criminal or regulatory enforcement
action, suit or proceeding. Notwithstanding the Indemnifying Party’s assumption
of the defense of a Third Party Claim, the Indemnified Party shall be entitled
to participate in the defense of such Third Party Claim with its own counsel and
at its own expense. The Indemnified Party may take any actions reasonably
necessary to defend a Third Party Claim prior to the time that it receives a
notice from the Indemnifying Party as contemplated by the immediately preceding
sentence, and the Indemnifying Party shall pay any reasonable out of pocket fees
and expenses incurred by the


 
14
 

--------------------------------------------------------------------------------





Indemnified Party in the defense of such Third Party Claim prior to the
Indemnifying Party's assumption of the defense of such Third Party Claim. The
Indemnified Party shall, and shall cause each of its Affiliates and
Representatives to, provide reasonable cooperation to the Indemnifying Party in
the defense of any Third Party Claim.
(c)    The Indemnifying Party shall not, without the prior written consent of
the Indemnified Party (which shall not be unreasonably withheld), consent to a
settlement, compromise or discharge of, or the entry of any judgment arising
from, any Third Party Claim, unless such settlement, compromise, discharge or
entry of any judgment (i) provides for the payment by the Indemnifying Party of
money as the sole relief for the claimant, (ii) does not involve any finding or
admission of any violation of Applicable Law or admission of any wrongdoing by
the Indemnified Party, (iii) the Indemnifying Party pays or causes to be paid
all amounts arising out of such settlement or judgment concurrently with the
effectiveness of such settlement or judgment (unless otherwise provided in such
judgment), (iv) does not encumber any of the assets of any Indemnified Party or
result in any restriction or condition that would apply to any Indemnified Party
or the conduct of any Indemnified Party's business and (v) includes a complete
and unconditional release of each Indemnified Party from any and all liabilities
in respect of such Third Party Claim. Except as set forth in Section 6.04(d)
below, the Indemnified Party shall not settle, compromise or consent to the
entry of any judgment with respect to any claim or demand for which it is
seeking indemnification from the Indemnifying Party or admit to any liability
with respect to such claim or demand without the prior written consent of the
Indemnifying Party.
(d)    If the Indemnifying Party does not deliver to the Indemnified Party the
notice contemplated by Section 6.04(b) within fifteen (15) days after the
Indemnified Party has given notice of the Third Party Claim pursuant to Section
6.04(a), or otherwise at any time fails to conduct the defense of the Third
Party Claim in a good faith and reasonable manner, the Indemnified Party may
defend the Third Party Claim in a good faith and reasonable manner, and may
consent to the entry of any judgment or enter into any compromise or settlement
with respect to, the Third Party Claim in any manner it may deem appropriate
(and the Indemnified Party need not consult with, or obtain any consent from,
the Indemnifying Party in connection therewith). In the event that the
Indemnified Party conducts the defense of the Third Party Claim pursuant to this
Section 6.04(d), the Indemnifying Party will (i) advance the Indemnified Party
promptly and periodically for the costs of defending against the Third Party
Claim (including reasonable attorneys’ fees and expenses) and (ii) remain
responsible for any and all other Losses that the Indemnified Party may incur or
suffer resulting from, arising out of, relating to, in the nature of or caused
by the Third Party Claim to the fullest extent provided in Section 6.02 or
Section 6.03, as applicable.
SECTION 6.05.     Insurance. Notwithstanding anything contained in this
Agreement to the contrary, Losses shall be net of any insurance recoveries
actually received by the Indemnified Party or its Affiliates.


 
15
 

--------------------------------------------------------------------------------





ARTICLE VII

TERM AND TERMINATION
SECTION 7.01.     Effective Date and Final Term. This TSA shall become effective
on the Effective Date and, unless terminated earlier pursuant to Section 7.02
below, shall remain in full force and effect until the latest date of expiration
(the “Final Term”) of the Term for any Transition Service hereunder.
SECTION 7.02.     Termination.
(a)    This TSA, or any one or more of the Transition Services provided
hereunder, may be terminated at any time prior to the Final Term (i) by a
Service Recipient upon thirty (30) days written notice, which notice may be by
e-mail, or (ii) by a Service Provider upon at least one hundred and fifty (150)
days written notice, which notice may be by e-mail, or (iii) otherwise upon
consummation of a transaction that would constitute a Change of Control of
Service Recipient; provided, that, neither this TSA nor any Transition Services
provided for hereunder may be terminated by Service Provider if the termination
would take effect on or prior to June 30, 2020, other than in connection with a
Change of Control of Service Recipient. Any termination under this Section
7.02(a) may be for any reason or no reason.
(b)    In the event of termination pursuant to this Section 7.02, Service
Recipient shall remit to Service Provider all outstanding compensation payable
by Service Recipient to Service Provider pursuant to Article III above within
fifteen (15) days following receipt of an invoice from Service Provider.
(c)    Subject to Section 4.05(a), upon request, Service Provider shall, and
shall cause its Affiliates and third-party service providers to (subject to the
terms of Service Provider’s agreements with such third parties), return to
Service Recipient or destroy (and certify to the destruction of) all tangible
personal property and books, records or files of Service Recipient and its
Affiliates held by Service Provider or any of its Affiliates or third-party
service providers and used in connection with the provision of the terminated
Transition Services (and not required in connection with the provision of any
Transition Service that has not been terminated) that are in their possession as
of the termination date.
SECTION 7.03.     Survival. The provisions of Sections 2.05(b), (c) and (d),
Section 4.05 and Articles V, VI, VII and VIII shall survive the termination of
this TSA.
ARTICLE VIII

GENERAL PROVISIONS
SECTION 8.01.     Amendment; Waiver. No provision of this TSA may be amended,
supplemented or modified except by a written instrument signed by all of the
parties hereto (or their successors in interest, if applicable). With respect to
Tiptree, any amendment, supplement or modification of this TSA (including the
Transition Service Schedules hereto) must be


 
16
 

--------------------------------------------------------------------------------





approved or ratified by a resolution of the Audit Committee of the Board of
Directors of Tiptree (or any other procedure required for Tiptree to approve or
ratify a related person transaction). No provision of this TSA may be waived
except by a written instrument signed by the party against whom the waiver is to
be effective. No failure or delay by any party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise of such right, power or privilege preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. Except as otherwise provided in this TSA, the rights and remedies
herein provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.
SECTION 8.02.     Expenses; Payments. Except as otherwise provided herein, each
Party shall bear and pay all costs and expenses which it incurs, or which may be
incurred on its behalf, in connection with this TSA and the transactions
contemplated hereby. Unless otherwise indicated, all dollar amounts stated in
this TSA are stated in U.S. currency, and all payments required under this TSA
shall be paid in U.S. currency in immediately available funds.
SECTION 8.03.     Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service, by facsimile with receipt confirmed
(followed by delivery of an original via overnight courier service), by e-mail
with receipt confirmed (followed by delivery of an original via overnight
courier service) or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a Party as shall be specified by like notice):
(a)
if to Tiptree:

780 Third Avenue, 21st Floor
New York, New York 10017
Attention: Neil Rifkind, General Counsel
Email: nrifkind@tiptreeinc.com

if to Tricadia:

Tricadia Holdings, L.P.
780 Third Avenue, 29th Floor
New York, New York 10017
Attention: James McKee, General Counsel
E-mail:     jmckee@tricadiacapital.com
SECTION 8.04.     Severability. If any term or other provision of this TSA is
held to be invalid, illegal or incapable of being enforced by any rule of law or
public policy, the validity, legality and enforceability of all other conditions
and provisions of this TSA shall not be affected or impaired thereby so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner adverse to any Party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties hereto shall


 
17
 

--------------------------------------------------------------------------------





negotiate in good faith to modify this TSA so as to effect the original intent
of the Parties as closely as possible in an acceptable manner to the end that
the transactions contemplated hereby are fulfilled to the fullest extent
possible, and if the Parties cannot come to an agreement, such term or provision
shall be deemed reformed to the extent necessary to conform to Applicable Law
and to give maximum effect to the intent of the Parties hereto.
SECTION 8.05.     Entire Agreement; Assignment. This TSA, including the
Transition Service Schedules hereto, constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof. Neither this TSA nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by operation of law or otherwise, by any of the Parties without the prior
written consent of the other Party. Any purported assignment in violation of
this TSA is void.
SECTION 8.06.     Binding Effect. This TSA and all of the provisions hereof
shall be binding upon and inure solely to the benefit of each Party and their
respective successors and permitted assigns.
SECTION 8.07.     No Third-Party Beneficiaries. Except as set forth in Article
VI, nothing in this TSA, express or implied, is intended to or shall confer upon
any other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this TSA.
SECTION 8.08.     Governing Law. This TSA shall be governed by, and construed in
accordance with, the laws of the State of New York (without giving effect to
choice of law principles that would cause the laws of another jurisdiction to
apply).
SECTION 8.09.     Consent to Jurisdiction. Each of the Parties hereto
(i) consents to submit itself and its property to the exclusive jurisdiction of
the courts of the State of New York sitting in the County of New York or, if
under Applicable Law exclusive jurisdiction over such matter is vested in the
federal courts, any court of the United States located in the Southern District
of the State of New York, in the event any dispute arises out of this TSA or any
of the transactions contemplated herein, (ii) agrees that it shall not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court, (iii) agrees that it shall not bring any action
relating to this TSA or any of the transactions contemplated herein in any court
other than the State of New York sitting in the County of New York or, if under
Applicable Law exclusive jurisdiction over such matter is vested in the federal
courts, any court of the United States located in the Southern District of the
State of New York, and (iv) consents to service being made through the notice
procedures set forth in Section 8.03. Each Party hereby agrees, to the fullest
extent permitted by Applicable Law, that service of any process, summons, notice
or document by U.S. registered mail to the respective addresses set forth in
Section 8.03 shall be effective service of process for any suit or proceeding in
connection with this TSA or the transactions contemplated hereby.
SECTION 8.10.     Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY THAT MAY ARISE


 
18
 

--------------------------------------------------------------------------------





UNDER THIS TSA IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS TSA OR THE TRANSACTIONS
CONTEMPLATED BY THIS TSA OR THE FORMATION, BREACH, TERMINATION OR VALIDITY OF
THIS TSA. EACH OF TRICADIA AND TIPTREE CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OR ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (II) EACH OF TRICADIA AND TIPTREE UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH OF TRICADIA AND
TIPTREE MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH OF TRICADIA AND TIPTREE HAS
BEEN INDUCED TO ENTER INTO THIS TSA BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS OF THIS SECTION 8.10. TRICADIA OR TIPTREE MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS TSA WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
SECTION 8.11.     Counterparts. This TSA may be executed and delivered
(including by facsimile or other electronic transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
SECTION 8.12.     Further Assurances. Each of Tricadia and Tiptree shall, and
shall cause their respective Affiliates to, use good faith efforts to cooperate
with each other in all matters relating to the provision and receipt of the
Transition Services. Such cooperation shall include exchanging information,
performing true-ups and adjustments and seeking all third party consents,
licenses, sublicenses or approvals necessary to permit each party to perform its
obligations hereunder.
SECTION 8.13.     Relationship of the Parties. Nothing contained in this TSA
will be deemed or construed as creating a joint venture or partnership between
the Parties hereto. No Party is by virtue of this TSA authorized as an agent,
employee or legal representative of the other Party. Except as reasonably
required for the Parties to fulfill their obligations hereunder, no Party will
have the power to control the activities and operations of the other and their
status is, and at all times will continue to be, that of independent contractors
with respect to each other. No Party will have any power or authority to bind or
commit the other Party. No Party will hold itself out as having any authority or
relationship in contravention of this Section 8.13.
[Remainder of this page intentionally left blank. Signature page follows.]


 
19
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this TSA has been signed on behalf of each of the Parties
hereto as of the date first written above.
TIPTREE INC.



By /s/ Jonathan Ilany    
Name: Jonathan Ilany
Title: Chief Executive Officer


TRICADIA HOLDINGS, L.P.



By /s/ Michael Barnes    
Name: Michael Barnes
Title: Managing Partner


Solely for purposes of amending and restating the Original TSA:


TIPTREE ASSET MANAGEMENT COMPANY, LLC



By /s/ Jonathan Ilany    
Name: Jonathan Ilany
Title: Chief Executive Officer






 
20
 

--------------------------------------------------------------------------------






Appendix A
TRANSITION SERVICE SCHEDULE
This is a Transition Service Schedule relating to that certain Amended and
Restated Transition Services Agreement (the “TSA”), effective as of January 1,
2019, between Tricadia Holdings, L.P., Tiptree Inc. and, to the limited extent
provided for therein, Tiptree Asset Management Company, LLC. Capitalized terms
used but not defined herein shall have such meanings ascribed to them in the
TSA.
1.
Service Provider:

2.
Service Recipient:

3.
Start/End Date:

4.
Summary of Services:

Service Name
Description
Fee
 
 









[THE NEXT PAGE IS THE SIGNATURE PAGE]


 
1
 

--------------------------------------------------------------------------------





Upon execution of this Transition Service Schedule by the undersigned, this
Transition Service Schedule is hereby deemed incorporated into and made part of
the TSA effective as of January 1, 2019.


TIPTREE INC. 

 
By: _____________________________

Name: Jonathan Ilany
Title: Chief Executive Officer
TRICADIA HOLDINGS, L.P. 

 
By: _____________________________  
 
Name: _________________________
Title: _________________________





 
2
 

--------------------------------------------------------------------------------






TRANSITION SERVICE SCHEDULE
This is a Transition Service Schedule relating to that certain Amended and
Restated Transition Services Agreement (the “TSA”), effective as of January 1,
2019, between Tricadia Holdings, L.P., Tiptree Inc. and, to the limited extent
provided for therein, Tiptree Asset Management Company, LLC. Capitalized terms
used but not defined herein shall have such meanings ascribed to them in the
TSA.
1.
Service Provider: Tiptree Inc.

2.
Service Recipient: Tricadia Holdings, L.P. and/or its Affiliates

3.
Start/End Date: The Transition Services start on the Effective Date and shall
automatically continue in effect thereafter unless terminated pursuant to
Section 7.02 of the TSA.

4.
Summary of Services:

Service Name
Description
Fee
Provision of office space and related services
Tiptree will provide Tricadia with office space and related services, which may
be expanded as future needs dictate upon mutual agreement of the parties.
Actual costs on a pro-rata basis based on the ratio of the leased space occupied
by Tricadia employees to the leased space occupied by all persons and subject to
increase if additional space is required, based on the same ratio.

[THE NEXT PAGE IS THE SIGNATURE PAGE]


 
1
 

--------------------------------------------------------------------------------





Upon execution of this Transition Service Schedule by the undersigned, this
Transition Service Schedule is hereby deemed incorporated into and made part of
the TSA effective as of January 1, 2019.
TIPTREE INC. 
By: _/s/ Jonathan Ilany_________________
Name: Jonathan Ilany
Title: Chief Executive Officer
TRICADIA HOLDINGS, L.P.
By: _/s/ Michael Barnes________________
Name:   Michael Barnes________________
Title:     Managing Partner______________







 
2
 

--------------------------------------------------------------------------------






TRANSITION SERVICE SCHEDULE
This is a Transition Service Schedule relating to that certain Amended and
Restated Transition Services Agreement (the “TSA”), effective as of January 1,
2019, between Tricadia Holdings, L.P., Tiptree Inc. and, to the limited extent
provided for therein, Tiptree Asset Management Company, LLC. Capitalized terms
used but not defined herein shall have such meanings ascribed to them in the
TSA.
5.
Service Provider: Tiptree Inc.

6.
Service Recipient: Tricadia Holdings, L.P. and/or its Affiliates

7.
Start/End Date: The Transition Services start on the Effective Date and shall
automatically continue in effect thereafter unless terminated pursuant to
Section 7.02 of the TSA.

8.
Summary of Services:

Service Name
Description
Fee
Provision of information technology personnel and resources.
Tiptree will provide Tricadia with information technology personnel and
resources as necessary for Tricadia to conduct its business, and such services
may be expanded as future needs dictate upon mutual agreement of the parties.
For services that only Tricadia will need, Tricadia shall pay for all actual
costs and expenses related to such services.
For shared services, Tricadia shall pay the actual costs on a pro-rata basis
based on the ratio of the Tricadia employees using such shared information
technology personnel and resources to all persons using the information
technology personnel and resources, calculated on a quarterly basis, using the
number of employees as of the first date of each quarter.

[THE NEXT PAGE IS THE SIGNATURE PAGE]


 
1
 

--------------------------------------------------------------------------------





Upon execution of this Transition Service Schedule by the undersigned, this
Transition Service Schedule is hereby deemed incorporated into and made part of
the TSA effective as of January 1, 2019.


TIPTREE INC. 
By: _/s/ Jonathan Ilany_________________
Name: Jonathan Ilany
Title: Chief Executive Officer
TRICADIA HOLDINGS, L.P.
By: _/s/ Michael Barnes________________
Name:   Michael Barnes________________
Title:     Managing Partner______________









 
2
 

--------------------------------------------------------------------------------






TRANSITION SERVICE SCHEDULE
This is a Transition Service Schedule relating to that certain Amended and
Restated Transition Services Agreement (the “TSA”), effective as of January 1,
2019, between Tricadia Holdings, L.P., Tiptree Inc. and, to the limited extent
provided for therein, Tiptree Asset Management Company, LLC. Capitalized terms
used but not defined herein shall have such meanings ascribed to them in the
TSA.
1.
Service Provider: Tiptree Inc.

2.
Service Recipient: Tricadia Holdings, L.P. and/or its Affiliates

3.
Start/End Date: The Transition Services start on the Effective Date and shall
automatically continue in effect thereafter unless terminated pursuant to
Section 7.02 of the TSA.

4.
Summary of Services:

Service Name
Description
Fee
Legal and compliance services
Tiptree will provide Tricadia access to Tiptree’s internal legal counsel and
compliance personnel, whom Tiptree shall instruct to devote such time to the
affairs of Tricadia from time to time as may be reasonably necessary or
appropriate, as mutually agreed by Tricadia and Tiptree.
Actual costs of legal and compliance services based on estimated time spent on
Tricadia matters.

[THE NEXT PAGE IS THE SIGNATURE PAGE]


 
1
 

--------------------------------------------------------------------------------





Upon execution of this Transition Service Schedule by the undersigned, this
Transition Service Schedule is hereby deemed incorporated into and made part of
the TSA effective as of January 1, 2019.


TIPTREE INC. 
By: _/s/ Jonathan Ilany_________________
Name: Jonathan Ilany
Title: Chief Executive Officer
TRICADIA HOLDINGS, L.P.
By: _/s/ Michael Barnes________________
Name:   Michael Barnes________________
Title:     Managing Partner______________











 
2
 

--------------------------------------------------------------------------------






TRANSITION SERVICE SCHEDULE
This is a Transition Service Schedule relating to that certain Amended and
Restated Transition Services Agreement (the “TSA”), effective as of January 1,
2019, between Tricadia Holdings, L.P., Tiptree Inc. and, to the limited extent
provided for therein, Tiptree Asset Management Company, LLC. Capitalized terms
used but not defined herein shall have such meanings ascribed to them in the
TSA.
5.
Service Provider: Tiptree Inc.

6.
Service Recipient: Tricadia Holdings, L.P. and/or its Affiliates

7.
Start/End Date: The Transition Services start on the Effective Date and shall
automatically continue in effect thereafter unless terminated pursuant to
Section 7.02 of the TSA.

8.
Summary of Services:

Service Name
Description
Fee
Provision for certain finance, accounting and tax services and/or personnel
Tiptree will provide Tricadia access to Tiptree’s internal finance, accounting
and tax personnel, who shall manage and oversee Tricadia’s third-party
accounting services, audit, audit-related services and tax services and provide
other finance, accounting and tax services from time to time as may be
reasonably necessary or appropriate, as mutually agreed by Tricadia and Tiptree.
Actual costs of finance, accounting and tax services based on estimated time
spent on Tricadia matters.

[THE NEXT PAGE IS THE SIGNATURE PAGE]


 
1
 

--------------------------------------------------------------------------------





Upon execution of this Transition Service Schedule by the undersigned, this
Transition Service Schedule is hereby deemed incorporated into and made part of
the TSA effective as of January 1, 2019.


TIPTREE INC. 
By: _/s/ Jonathan Ilany_________________
Name: Jonathan Ilany
Title: Chief Executive Officer
TRICADIA HOLDINGS, L.P.
By: _/s/ Michael Barnes________________
Name:   Michael Barnes________________
Title:     Managing Partner______________











 
2
 

--------------------------------------------------------------------------------






TRANSITION SERVICE SCHEDULE
This is a Transition Service Schedule relating to that certain Amended and
Restated Transition Services Agreement (the “TSA”), effective as of January 1,
2019, between Tricadia Holdings, L.P., Tiptree Inc. and, to the limited extent
provided for therein, Tiptree Asset Management Company, LLC. Capitalized terms
used but not defined herein shall have such meanings ascribed to them in the
TSA.
9.
Service Provider: Tiptree Inc.

10.
Service Recipient: Tricadia Holdings, L.P. and/or its Affiliates

11.
Start/End Date: The Transition Services start on the Effective Date and shall
automatically continue in effect thereafter unless terminated pursuant to
Section 7.02 of the TSA.

12.
Summary of Services:

Service Name
Description
Fee
Provision of insurance coverage.
To the extent permissible under the relevant policy, Tiptree will provide
Tricadia with certain insurance coverage as mutually agreed by the parties.
Actual costs to be allocated to Tricadia based on the estimated costs if
Tricadia were to receive substantially similar insurance coverage on a
standalone basis.

[THE NEXT PAGE IS THE SIGNATURE PAGE]


 
1
 

--------------------------------------------------------------------------------





Upon execution of this Transition Service Schedule by the undersigned, this
Transition Service Schedule is hereby deemed incorporated into and made part of
the TSA effective as of January 1, 2019.
TIPTREE INC. 
By: _/s/ Jonathan Ilany_________________
Name: Jonathan Ilany
Title: Chief Executive Officer
TRICADIA HOLDINGS, L.P.
By: _/s/ Michael Barnes________________
Name:   Michael Barnes________________
Title:     Managing Partner______________













 
2
 